Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on November 8, 2021.
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 8, 10, 14, 16 and 19 have been amended.

Response to Arguments
5.	Applicant's arguments filed November 8, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-4, 6-8, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.(US 2004/0207635 A1)(hereinafter Miller) in view of Kim (US 2009/0190652 A1)(hereinafter Kim) in further view of DAI et al.( Machine translation of CN 101299819 A)(hereinafter Dai).
Regarding claims 1 and 10, Miller discloses a video encoding system and a method [See Figs. 1-6, par. 0019-0020, 0058-0062, 0070-0079 regarding image display system with coding capabilities and method] , comprising: 
one or more processors[See Fig. 1 and par. 0019-0020 regarding remote CPU 14] configured to / configured to implement: 
decompose / decomposing pixel blocks from a video frame into a plurality of frequency bands[See par. 0057-0061 regarding an image component 60 is first partitioned into one or more tiles 62, where the tiles are a constant rectangular size throughout the image.  Each tile is encoded independently of the other tiles.  The tile size has an effect on the overall coding efficiency, with smaller tile sizes being less efficient.  The smallest practical tile size is 256 x 256 or 128 x 128… Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction).]; and 
[See Fig. 3 and par. 0057-0061 regarding Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction)…]; 
an encoder configured to: apply / applying an encoding technique to the frequency blocks to compress the frequency data for each frequency band[See par. 0057-0062 regarding Each resolution level is further partitioned into one or more precincts 68, where the precincts are a constant rectangular size throughout a resolution level.  Precincts 68 provide a means for accessing smaller spatial regions than can be achieved with tiles.  However, precincts cannot be arbitrarily small as a precinct is comprised of codeblocks 70, which are the smallest independent coding unit within JPEG 2000... the coefficients for each codeblock are encoded on a bitplane-by-bitplane basis using an arithmetic coder.  A layer is some number of consecutive bitplane coding passes from each codeblock, and the number of layers can vary from codeblock to codeblock.  In general, as additional layers are included in the codestream, the precision of the wavelet coefficients is increased and the fidelity is improved in the corresponding spatial region…]; and 
[See Fig. 4 and par. 0071-0079]; and 
a wireless interface configured to prioritize / prioritizing transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to the priority levels assigned to the frequency bands [See Fig. 1 and par. 0019-0020, 0070-0079 regarding system components are connected by a communications network 24… The network 24 could be any transmission channel, including digital cable, Internet, or wireless connection…  It is important to make a distinction between the codestream that is stored on the storage device and the codestream that is transmitted over the network.  As mentioned previously, the stored codestream contains high-resolution information for all spatial locations in an image, while the transmitted codestream is a subset of the stored codestream in accordance with the gaze point and bandwidth constraints.  Although the general structure of both codestreams follows that shown in FIG. 4, the specific ordering of the data packets for the high-resolution detail information will be different because of a need to prioritize the data so that the fidelity in the gaze point region of the viewer is improved first.  If this prioritization is not performed, it is possible that there may not be sufficient bandwidth to provide the desired level of fidelity in the gaze point region, i.e., too much of the available bandwidth may have been consumed in representing less critical areas away from the point of gaze.  This means that the data packets representing high-resolution detail information for the gaze point region must be retrieved from storage and placed at the beginning of the transmitted codestream.  Subsequent data packets in the codestream would correspond to the detail information for areas away from the point of gaze…].

However, the use of timing information to indicate deadlines for receiving data at a receiving device was well known in the art at the time of the invention was filed as evident from the teaching of Kim [See at least par. 0013, 0025-0028 regarding The presentation time, included in the header information of the key frame packet, is used as the basis for calculating a valid transmission time period for a subsequent delta frame packet to be transmitted.  Status, indicating the normal transmission of subsequent delta frames and a key frame, or the interruption of transmission of subsequent delta frames and the continuation of transmission only from a key frame, is determined depending on whether the delta frame has been transmitted within the valid transmission time. Meanwhile, a server for transmitting the MPEG moving image data to a client determines a transmission deadline as the valid transmission time period for the frame, and then determines whether each frame is validly transmitted.  The expression for determining the transmission deadline is indicated in the following Equation [1]: transmission deadline=(presentation time period-buffering time period)+transmission start time point…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller with Kim teachings by including “deadlines for receiving the compressed frequency data at receiving device” because this combination has the benefit of providing a method for controlling the transmission of moving image data through a network  to minimize the degradation of moving image quality [See Kim: at least par. 0001, 0013, 0025-0028 ].
Miller and Kim do not explicitly disclose a wireless interface configured to prioritize / prioritizing transmission of the compressed frequency data for the frequency bands over a 
However, prioritizing transmission of the compressed frequency data for frequency bands over a connection to a receiving device in accordance to the deadlines for receiving the compressed frequency data at the receiving device was well known in the art at the time of the invention was filed as evident from the teaching of Dai[See at least par. 0007-0009, 0012-0014, 0028-0035, 0045-0067 regarding According to the principle of sequential decoding when decoding and reconstructing the video sequence, the frames 1, 2, 3... of the reconstructed video are sequentially decoded, and the temporal wavelet subbands are sorted. The time-domain wavelet subbands related to the current frame of the reconstructed video sequence are transmitted first, and the time-domain wavelet subbands related to the next frame are transmitted later; in this way, the time-domain wavelet subbands are divided into different transmission priorities. level;..  Timej is the transmission time of the packet Lj, Deadlinek is the total decoding time limit of the wavelet subbands of the first k levels, PLoss, j is the probability of packet loss in each transmission of each packet Lj, PARQ, j is the retransmission of the packet Lj The probability of packet loss in … For the packaged packets, the optimal transmission strategy should be determined according to the actual network conditions. Consider the following optimization problem: Among them, NPk (1≤k≤4) is the number of packets corresponding to each level of 1, 2, 3, and 4, DGOP is the total transmission distortion of a GOP, and DjC (1≤k≤4) is caused by channel transmission. Distortion, TimeA, TimeB, TimeC, TimeD are the transmission time of wavelet subbands in each level 1, 2, 3, 4 respectively, DeadlineA, DeadlineB, DeadlineC, DeadlineD are the decoding time limit in each level, Lj is the jth packet The length of the packet Lj, Mj is the maximum number of retransmissions of the packet Lj, Timej is the transmission time of the packet Lj, PLoss, j is the probability of packet loss in each transmission of each packet Lj, PARQ, j is the packet Lj retransmission The probability of packet loss in. By solving the above optimization problem, the maximum number of retransmissions Mj corresponding to each packet Lj can be obtained. In actual transmission, according to the limitation of delay conditions, as long as the decoding time limit is not reached, retransmission will be performed when packet loss is found; if the bandwidth is small, when the receiving end reaches the decoding time limit, retransmission will not be performed.(Thus, the transmission priorities(transmission time and deadlines for transmission) are taken into consideration for the optimal transmission of  packaged time-domain wavelet subbands)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller and Kim with Dai teachings by including “a wireless interface configured to prioritize / prioritizing transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to deadlines for receiving the compressed frequency data at receiving device/ deadlines for receiving the compressed frequency data for the frequency bands at receiving device” because this combination has the benefit of providing a method for optimal transmission of time-domain wavelet subbands packets through a network [See Dai: at least par. 0007-0009, 0012-0014, 0028-0035, 0045-0067].
Regarding claim 2, Miller, Kim and Dai teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Miller teaches or suggests wherein the one or more processors are configured to apply a wavelet transform to the pixel blocks from the video frame to decompose the pixel blocks into the plurality of frequency bands [See Miller: Fig. 3 and par. 0057-0061 regarding Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction)…].  
Regarding claim 3, Miller, Kim and Dai teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Miller teaches or suggests wherein the wavelet transform is a two-level wavelet decomposition applied to each pixel block from the video frame[See Miller: Fig. 3 and par. 0057-0061 regarding Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction)…].  
  Regarding claim 4, Miller, Kim and Dai teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Miller teaches or suggests wherein lower frequency bands are assigned a higher priority level, and higher frequency bands are assigned a lower priority level [See Miller: Fig. 4 and par. 0070-0079 regarding The basic ordering of the codestream is depicted in FIG. 4.  The first section 74 is organized according to the "resolution level-layer-component-position" ordering to allow efficient streaming of the low-resolution background information.  The second section 76 is organized according to the "component-position-resolution level-layer" to allow efficient streaming of the higher resolution data for a particular image region.  Unique marker segments 78, 80 in JPEG 2000 are used to indicate which ordering is being used at a given point in the codestream so that the codestream may be correctly interpreted…]
 Regarding claims 6 and 12, Miller, Kim and Dai teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Miller teaches or suggests wherein the encoder is further configured to / further comprising: determine / determining whether a pixel block is in a foveated region or in a peripheral region of the video frame; and assign / assigning a lower priority level to the compressed frequency data for at least one frequency band in the pixel block upon determining that the pixel block is in the peripheral region of the video frame[See Miller: Fig. 4 and par. 0070-0079 regarding The basic ordering of the codestream is depicted in FIG. 4.  The first section 74 is organized according to the "resolution level-layer-component-position" ordering to allow efficient streaming of the low-resolution background information.  The second section 76 is organized according to the "component-position-resolution level-layer" to allow efficient streaming of the higher resolution data for a particular image region.  Unique marker segments 78, 80 in JPEG 2000 are used to indicate which ordering is being used at a given point in the codestream so that the codestream may be correctly interpreted…It is important to make a distinction between the codestream that is stored on the storage device and the codestream that is transmitted over the network.  As mentioned previously, the stored codestream contains high-resolution information for all spatial locations in an image, while the transmitted codestream is a subset of the stored codestream in accordance with the gaze point and bandwidth constraints.  Although the general structure of both codestreams follows that shown in FIG. 4, the specific ordering of the data packets for the high-resolution detail information will be different because of a need to prioritize the data so that the fidelity in the gaze point region of the viewer is improved first.  If this prioritization is not performed, it is possible that there may not be sufficient bandwidth to provide the desired level of fidelity in the gaze point region, i.e., too much of the available bandwidth may have been consumed in representing less critical areas away from the point of gaze.  This means that the data packets representing high-resolution detail information for the gaze point region must be retrieved from storage and placed at the beginning of the transmitted codestream.  Subsequent data packets in the codestream would correspond to the detail information for areas away from the point of gaze...].
  Regarding claims 7 and 13, Miller, Kim and Dai teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, Miller teaches or suggests wherein, to assign a priority level to the compressed frequency data for each frequency band, the encoder is further configured to tag metadata for the compressed frequency data for each frequency band with an indication of the priority level assigned to the frequency band / wherein assigning a priority level to the compressed frequency data for each frequency band comprises tagging metadata for the compressed frequency data for each frequency band with an indication of the priority level assigned to the frequency band[See Miller: Fig. 4 and par. 0070-0079 regarding The basic ordering of the codestream is depicted in FIG. 4.  The first section 74 is organized according to the "resolution level-layer-component-position" ordering to allow efficient streaming of the low-resolution background information.  The second section 76 is organized according to the "component-position-resolution level-layer" to allow efficient streaming of the higher resolution data for a particular image region.  Unique marker segments 78, 80 in JPEG 2000 are used to indicate which ordering is being used at a given point in the codestream so that the codestream may be correctly interpreted…It is important to make a distinction between the codestream that is stored on the storage device and the codestream that is transmitted over the network.  As mentioned previously, the stored codestream contains high-resolution information for all spatial locations in an image, while the transmitted codestream is a subset of the stored codestream in accordance with the gaze point and bandwidth constraints.  Although the general structure of both codestreams follows that shown in FIG. 4, the specific ordering of the data packets for the high-resolution detail information will be different because of a need to prioritize the data so that the fidelity in the gaze point region of the viewer is improved first.  If this prioritization is not performed, it is possible that there may not be sufficient bandwidth to provide the desired level of fidelity in the gaze point region, i.e., too much of the available bandwidth may have been consumed in representing less critical areas away from the point of gaze.  This means that the data packets representing high-resolution detail information for the gaze point region must be retrieved from storage and placed at the beginning of the transmitted codestream.  Subsequent data packets in the codestream would correspond to the detail information for areas away from the point of gaze...].
Regarding claims 8 and 14, Miller, Kim and Dai teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Kim and Dai, Kim teaches or suggests wherein the encoder is further configured to tag metadata / further comprising tagging metadata for the compressed frequency data for each frequency band with timing information for the compressed frequency data for the frequency band, wherein the timing information includes the deadline for receiving the compressed frequency data for the frequency band at the receiving device[See Kim: at least par. 0013, 0025-0028 regarding The presentation time, included in the header information of the key frame packet, is used as the basis for calculating a valid transmission time period for a subsequent delta frame packet to be transmitted.  Status, indicating the normal transmission of subsequent delta frames and a key frame, or the interruption of transmission of subsequent delta frames and the continuation of transmission only from a key frame, is determined depending on whether the delta frame has been transmitted within the valid transmission time. Meanwhile, a server for transmitting the MPEG moving image data to a client determines a transmission deadline as the valid transmission time period for the frame, and then determines whether each frame is validly transmitted.  The expression for determining the transmission deadline is indicated in the following Equation [1]: transmission deadline=(presentation time period-buffering time period)+transmission start time point…].
	Regarding claim 16,  Miller discloses a system [See Figs. 1-6, par. 0019-0020, 0058-0062, 0070-0079 regarding image display system with coding capabilities], comprising: 
a device comprising one or more processors [See Fig. 1 and par. 0019-0020 regarding remote CPU 14] and a display subsystem[See Fig. 1 and par. 0019-0020 regarding display 20]; 
a base station comprising one or more processors configured to: decompose pixel blocks from a video frame into a plurality of frequency bands [See par. 0057-0061 regarding an image component 60 is first partitioned into one or more tiles 62, where the tiles are a constant rectangular size throughout the image.  Each tile is encoded independently of the other tiles.  The tile size has an effect on the overall coding efficiency, with smaller tile sizes being less efficient.  The smallest practical tile size is 256 x 256 or 128 x 128… Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction).] and organize the frequency bands from the pixel blocks into a plurality of frequency blocks each including frequency data for one of the frequency bands [See Fig. 3 and par. 0057-0061 regarding Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction)…]; 
apply an encoding technique to the frequency blocks to compress the frequency data for each frequency band[See par. 0058-0062 regarding Each resolution level is further partitioned into one or more precincts 68, where the precincts are a constant rectangular size throughout a resolution level.  Precincts 68 provide a means for accessing smaller spatial regions than can be achieved with tiles.  However, precincts cannot be arbitrarily small as a precinct is comprised of codeblocks 70, which are the smallest independent coding unit within JPEG 2000... the coefficients for each codeblock are encoded on a bitplane-by-bitplane basis using an arithmetic coder.  A layer is some number of consecutive bitplane coding passes from each codeblock, and the number of layers can vary from codeblock to codeblock.  In general, as additional layers are included in the codestream, the precision of the wavelet coefficients is increased and the fidelity is improved in the corresponding spatial region…]; 
[See Fig. 4 and par. 0070-0079 regarding The basic ordering of the codestream is depicted in FIG. 4.  The first section 74 is organized according to the "resolution level-layer-component-position" ordering to allow efficient streaming of the low-resolution background information.  The second section 76 is organized according to the "component-position-resolution level-layer" to allow efficient streaming of the higher resolution data for a particular image region.  Unique marker segments 78, 80 in JPEG 2000 are used to indicate which ordering is being used at a given point in the codestream so that the codestream may be correctly interpreted.]; and 
prioritize transmission of the compressed frequency data for the frequency bands over a wireless connection to the device according to the priority levels assigned to the frequency bands[See Fig. 1 and par. 0019-0020, 0071-0079 regarding system components are connected by a communications network 24… The network 24 could be any transmission channel, including digital cable, Internet, or wireless connection…  It is important to make a distinction between the codestream that is stored on the storage device and the codestream that is transmitted over the network.  As mentioned previously, the stored codestream contains high-resolution information for all spatial locations in an image, while the transmitted codestream is a subset of the stored codestream in accordance with the gaze point and bandwidth constraints.  Although the general structure of both codestreams follows that shown in FIG. 4, the specific ordering of the data packets for the high-resolution detail information will be different because of a need to prioritize the data so that the fidelity in the gaze point region of the viewer is improved first.];
 	wherein the one or more processors of the device are configured to: decompress the compressed frequency bands received from the base station according to the priority levels assigned to the frequency bands  [See Figs. 1-2 and par. 0019-0027, 0070-0079 regarding local CPU 18 is connected directly to the image storage device 12 and retrieves the relevant visual information from the storage device and modifies the characteristics of the imagery that is obtained in response to the retrieval time of the storage device. If the viewer indicates a desire to view video images, the system retrieves 36 any viewer settings indicating preference for resolution, image size, and frame rate and calculates 38 the size of the high-resolution, foveated image that must be provided and the slope of the resolution requirements across the field of view.  Based on this information and a determination of the gaze point, the system determines 40 the characteristics of the foveated image and which information must be retrieved from storage, retrieves 42 this information, and transmits the foveated image for display.  Image retrieval and transmission then continues at the selected frame rate until the viewer provides additional input or makes a new point of gaze… If the viewer indicates a desire to view still images, the system retrieves 46 any viewer settings that indicate a preference for tradeoffs between resolution and image size.  The system then calculates 48 the size of the high resolution, foveated image that must be provided and the slope of the resolution requirements across the field of view.  Based on this information and a determination of the gaze point, the system determines 50 which information must be retrieved from storage, retrieves this information and transmits 52 an initial foveated image for display.  The size of the high resolution inset is then increased 54 through the retrieval and transmission of additional high resolution information until the viewer changes the point of gaze, the entire high resolution image is transmitted, or the viewer changes their viewing preferences... As these images are received at the remote CPU 14, the compressed image information is decompressed and then written into video memory in the local CPU 18 to be displayed on the display.]; 
	perform wavelet synthesis on the decompressed frequency bands to reconstruct the pixel data for the video frame[See Figs. 1-2 and par. 0019-0027, 0056-0061, 0070-0079, 0084-0086 regarding As these images are received at the remote CPU 14, the compressed image information is decompressed and then written into video memory in the local CPU 18 to be displayed on the display… Each tile 62 is decomposed using a wavelet transform 64 to produce a number of resolution levels, where each resolution level is composed of one or more frequency subbands 66.  For most resolution levels, there are three subbands, corresponding to image content that is oriented vertically (subband HL), horizontally (subband LH), and diagonally (subband HH).  At the lowest resolution level, there is only one subband (subband LL), where the coefficients correspond to a lowpass filtered and subsampled version of the original image.  The L and H labels designate lowpass and highpass filtering, respectively, within the wavelet transform (e.g., HL refers to highpass (H) filtering in the x-direction and lowpass (L) filtering in the y-direction)…]; and 
provide the reconstructed pixel data to the display subsystem for display [See Figs. 1-2 and par. 0019-0027, 0070-0079 regarding As these images are received at the remote CPU 14, the compressed image information is decompressed and then written into video memory in the local CPU 18 to be displayed on the display] .  
Miller does not explicitly disclose deadlines for receiving the compressed frequency data at the device. 
However, the use of timing information to indicate deadlines for receiving data at a receiving device was well known in the art at the time of the invention was filed as evident from the teaching of Kim [See at least par. 0013, 0025-0028 regarding The presentation time, included in the header information of the key frame packet, is used as the basis for calculating a valid transmission time period for a subsequent delta frame packet to be transmitted.  Status, indicating the normal transmission of subsequent delta frames and a key frame, or the interruption of transmission of subsequent delta frames and the continuation of transmission only from a key frame, is determined depending on whether the delta frame has been transmitted within the valid transmission time. Meanwhile, a server for transmitting the MPEG moving image data to a client determines a transmission deadline as the valid transmission time period for the frame, and then determines whether each frame is validly transmitted.  The expression for determining the transmission deadline is indicated in the following Equation [1]: transmission deadline=(presentation time period-buffering time period)+transmission start time point…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller with Kim teachings by including “deadlines for receiving the compressed frequency data for the frequency bands at the device” because this combination has the benefit of providing a method for controlling the transmission of moving image data through a network  to minimize the degradation of moving image quality [See Kim: at least par. 0001, 0013, 0025-0028 ].
Miller and Kim do not explicitly disclose prioritize transmission of the compressed frequency data for the frequency bands over a wireless connection to the device according to deadlines for receiving the compressed frequency data for the frequency bands at the device.
However, prioritizing transmission of the compressed frequency data for frequency bands over a connection to a receiving device in accordance to the deadlines for receiving the compressed frequency data at the receiving device was well known in the art at the time of the invention was filed as evident from the teaching of Dai[See at least par. 0007-0009, 0012-0014, 0028-0035, 0045-0067 regarding According to the principle of sequential decoding when decoding and reconstructing the video sequence, the frames 1, 2, 3... of the reconstructed video are sequentially decoded, and the temporal wavelet subbands are sorted. The time-domain wavelet subbands related to the current frame of the reconstructed video sequence are transmitted first, and the time-domain wavelet subbands related to the next frame are transmitted later; in this way, the time-domain wavelet subbands are divided into different transmission priorities. level;..  Timej is the transmission time of the packet Lj, Deadlinek is the total decoding time limit of the wavelet subbands of the first k levels, PLoss, j is the probability of packet loss in each transmission of each packet Lj, PARQ, j is the retransmission of the packet Lj The probability of packet loss in … For the packaged packets, the optimal transmission strategy should be determined according to the actual network conditions. Consider the following optimization problem: Among them, NPk (1≤k≤4) is the number of packets corresponding to each level of 1, 2, 3, and 4, DGOP is the total transmission distortion of a GOP, and DjC (1≤k≤4) is caused by channel transmission. Distortion, TimeA, TimeB, TimeC, TimeD are the transmission time of wavelet subbands in each level 1, 2, 3, 4 respectively, DeadlineA, DeadlineB, DeadlineC, DeadlineD are the decoding time limit in each level, Lj is the jth packet The length of the packet Lj, Mj is the maximum number of retransmissions of the packet Lj, Timej is the transmission time of the packet Lj, PLoss, j is the probability of packet loss in each transmission of each packet Lj, PARQ, j is the packet Lj retransmission The probability of packet loss in. By solving the above optimization problem, the maximum number of retransmissions Mj corresponding to each packet Lj can be obtained. In actual transmission, according to the limitation of delay conditions, as long as the decoding time limit is not reached, retransmission will be performed when packet loss is found; if the bandwidth is small, when the receiving end reaches the decoding time limit, retransmission will not be performed.(Thus, the transmission priorities(transmission time and deadlines for transmission) are taken into consideration for the optimal transmission of  packaged time-domain wavelet subbands)].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller and Kim with Dai teachings by including “prioritize transmission of the compressed frequency data for the frequency bands [See Dai: at least par. 0007-0009, 0012-0014, 0028-0035, 0045-0067].
Regarding claim 18, Miller, Kim and Dai teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. Further on, Miller teaches  wherein the one or more processors of the base station are further configured to: determine whether a pixel block is in a foveated region or in a peripheral region of the video frame; and assign a lower priority level to the compressed frequency data for at least one frequency band in the pixel block upon determining that the pixel block is in the peripheral region of the video frame[See Miller: Fig. 4 and par. 0070-0079 regarding The basic ordering of the codestream is depicted in FIG. 4.  The first section 74 is organized according to the "resolution level-layer-component-position" ordering to allow efficient streaming of the low-resolution background information.  The second section 76 is organized according to the "component-position-resolution level-layer" to allow efficient streaming of the higher resolution data for a particular image region.  Unique marker segments 78, 80 in JPEG 2000 are used to indicate which ordering is being used at a given point in the codestream so that the codestream may be correctly interpreted…It is important to make a distinction between the codestream that is stored on the storage device and the codestream that is transmitted over the network.  As mentioned previously, the stored codestream contains high-resolution information for all spatial locations in an image, while the transmitted codestream is a subset of the stored codestream in accordance with the gaze point and bandwidth constraints.  Although the general structure of both codestreams follows that shown in FIG. 4, the specific ordering of the data packets for the high-resolution detail information will be different because of a need to prioritize the data so that the fidelity in the gaze point region of the viewer is improved first.  If this prioritization is not performed, it is possible that there may not be sufficient bandwidth to provide the desired level of fidelity in the gaze point region, i.e., too much of the available bandwidth may have been consumed in representing less critical areas away from the point of gaze.  This means that the data packets representing high-resolution detail information for the gaze point region must be retrieved from storage and placed at the beginning of the transmitted codestream.  Subsequent data packets in the codestream would correspond to the detail information for areas away from the point of gaze...].

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.(US 2004/0207635 A1)(hereinafter Miller) in view of Kim (US 2009/0190652 A1)(hereinafter Kim) in further view of DAI et al.( Machine translation of CN 101299819 A)(hereinafter Dai) and in further view of Newman et al.(US 2018/0040164 A1)(hereinafter Newman).
	Regarding claim 20, Miller, Kim and Dai teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
	Miller, Kim and Dai do not explicitly disclose wherein the device is a head-mounted display (HMD).
However, Newman teaches wherein the device is a head-mounted display (HMD) [See at least Figs. 3 and 8, par. 0108-0109 regarding the UI module 816 is a head mounted display (HMD)].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim and Dai with Newman teachings by including “wherein the device is a head-mounted display (HMD)” because this combination has the benefit of providing the implementation of video encoding/decoding system [See Newman: at least Figs. 3, 5, 8, par. 0059-0061, 0069-0070, 0086, 0090, 0108-0109].
9.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.(US 2004/0207635 A1)(hereinafter Miller) in view of Kim (US 2009/0190652 A1)(hereinafter Kim) in further view of DAI et al.( Machine translation of CN 101299819 A)(hereinafter Dai) and in further view of Park et al.(US 6,744,738 B1)(hereinafter Park).
	Regarding claims 5 and 11, Miller, Kim and Dai  teach all the limitations of claims 1 and 10, and are analyzed as previously discussed with respect to those claims.
	Miller, Kim and Dai do not explicitly disclose wherein, to prioritize / wherein prioritizing transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to the priority levels assigned to the frequency bands, the wireless interface is configured to / comprises: track / tracking performance of the wireless connection; and transmit / transmitting one or more higher priority frequency bands and not transmit / not transmitting one or more lower priority frequency bands upon detecting that performance of the wireless connection has dropped below a threshold.  
However, tracking performance of the wireless connection to prioritize data transmission was well known in the art at the time of the invention was filed as evident from Park[See at least Fig. 3A, col. 3 lines 8-64 regarding  The degree of importance determiner 202 determines the degree of importance of the encoded data.  Parameters for determining the degree of importance are whether video data is intra encoded or inter encoded, the motion vector value of the encoded video data, or whether the encoded video data falls on edge values.  The degree of importance determiner 202 can determine the degree of importance of the encoded data by putting weight values on the above-mentioned parameters.  The degree of importance storage unit 204 stores the degree of importance of encoded block units.  The video data transmission determiner 206 determines the transmission priority or whether to transmit the encoded video data according to the degree of importance stored in the degree of importance storage unit 204, considering the channel conditions such as the bandwidth of the wireless channel and the error probability of the channel.  For example, if the amount of the video data to be transmitted per unit time exceeds the bandwidth of a wireless channel and the degree of importance of the current video data block is low, it is determined not to transmit the video data block or to lower the transmission priority.  As another example, when the bandwidth of the channel available to a user is small, however, the user wishes video data of good quality to be transmitted, the video data transmission determiner 206 determines to transmit the data whose degree of importance is high and not to transmit or to transmit later the data whose degree of importance is low…The video and degree of importance data packetizing unit 312 divides the data determined to be transmitted by the video data transmission determiner 306 into packets, adds information items such as the header to each packet, and inserts data on the degree of importance of the corresponding data block stored in the degree of importance storage unit 304 into the packet as one of the information items.  The wireless transmission unit 310 transmits the video packet into which the degree of importance data has been inserted…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim and Dai  with Park teachings by including “wherein, to prioritize / wherein prioritizing transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to the priority levels assigned to the frequency bands, the wireless interface is configured to / comprises: track / tracking performance of the wireless connection; and transmit / transmitting one or more higher priority frequency bands and not transmit / not transmitting one or more lower priority frequency bands upon detecting that performance of the wireless connection has dropped below a threshold” because this combination has the benefit of prioritizing video data transmission in accordance to the performance of the wireless connection even when the bandwidth of the allowed channel is small and the amount of data to be transmitted per unit time is large, to be able to transmit the video data faster than the conventional technology, since the video data is not buffered [See Park: Fig. 3A, col. 3 lines 8-64 and col. 4 lines 22-37].
10.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.(US 2004/0207635 A1)(hereinafter Miller) in view of Kim (US 2009/0190652 A1)(hereinafter Kim) in further view of DAI et al.( Machine translation of CN 101299819 A)(hereinafter Dai) in further view of Newman et al.(US 2018/0040164 A1)(hereinafter Newman) and in further view of Park et al.(US 6,744,738 B1)(hereinafter Park).
Regarding claims 9 and 15, Miller, Kim and Dai  teach all the limitations of claims 8 and 14, and are analyzed as previously discussed with respect to those claims.
	Miller, Kim and Dai do not explicitly disclose wherein the video frame is divided into a plurality of slices, each slice including at least one row of pixel blocks. Miller divides the frames into tiles [See Miller: par. 0057-0061 regarding an image component 60 is first partitioned into one or more tiles 62, where the tiles are a constant rectangular size throughout the image.  Each tile is encoded independently of the other tiles.  The tile size has an effect on the overall coding efficiency, with smaller tile sizes being less efficient.  The smallest practical tile size is 256 x 256 or 128 x 128…].
	However, partitioning the video frames into a plurality of slices was well known in the art at the time of the invention was filed as evident from the teaching of Newman[See par. 0008, 0064-0065, 0068, 0070 regarding In one such variant, the method further comprises entropy encoding each one of the plurality of regions.  In one such case, the plurality of regions comprises a plurality of tiles, slices or bands…In other variants, the frequency and/or energy information may be associated with subsections or "regions" of the complete image content.  For example, the complete image content may be sub-sectioned off into "tiles", "slices" or "bands" (e.g., under a Cartesian coordinate system), "rings" or segments thereof (under a polar coordinate system), etc.].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim and Dai with Newman teachings by including “wherein the video frame is divided into a plurality of slices, each slice including at least one row of pixel blocks” because this combination has the benefit of providing an alternate partitioning of the video frames when encoding the video data.
	Miller, Kim, Dai and Newman do not explicitly disclose wherein the wireless interface is further configured to: determine / wherein the method further comprises: determining that the deadline for receiving the compressed frequency data for a lower priority frequency band from a first slice at the receiving device is closer than the deadline for receiving the compressed frequency data for a higher priority frequency band from a second slice at the receiving device; and transmit / transmitting the compressed frequency data for the lower priority frequency band from the first slice to the receiving device prior to transmitting the compressed frequency data for the higher priority frequency band from the second slice.  
	However, Park teaches or suggests wherein the wireless interface is further configured to: determine / wherein the method further comprises: determining that the deadline for receiving the compressed frequency data for a lower priority frequency band from a first slice at the receiving device is closer than the deadline for receiving the compressed frequency data for a higher priority frequency band from a second slice at the receiving device; and transmit / transmitting the compressed frequency data for the lower priority frequency band from the first slice to the receiving device prior to transmitting the compressed frequency data for the higher priority frequency band from the second slice [See at least Fig. 3A, col. 3 lines 8-64 regarding  The degree of importance determiner 202 determines the degree of importance of the encoded data.  Parameters for determining the degree of importance are whether video data is intra encoded or inter encoded, the motion vector value of the encoded video data, or whether the encoded video data falls on edge values.  The degree of importance determiner 202 can determine the degree of importance of the encoded data by putting weight values on the above-mentioned parameters.  The degree of importance storage unit 204 stores the degree of importance of encoded block units.  The video data transmission determiner 206 determines the transmission priority or whether to transmit the encoded video data according to the degree of importance stored in the degree of importance storage unit 204, considering the channel conditions such as the bandwidth of the wireless channel and the error probability of the channel.  For example, if the amount of the video data to be transmitted per unit time exceeds the bandwidth of a wireless channel and the degree of importance of the current video data block is low, it is determined not to transmit the video data block or to lower the transmission priority.  As another example, when the bandwidth of the channel available to a user is small, however, the user wishes video data of good quality to be transmitted, the video data transmission determiner 206 determines to transmit the data whose degree of importance is high and not to transmit or to transmit later the data whose degree of importance is low…The video and degree of importance data packetizing unit 312 divides the data determined to be transmitted by the video data transmission determiner 306 into packets, adds information items such as the header to each packet, and inserts data on the degree of importance of the corresponding data block stored in the degree of importance storage unit 304 into the packet as one of the information items.  The wireless transmission unit 310 transmits the video packet into which the degree of importance data has been inserted…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim, Dai and Newman with Park teachings by including “wherein the wireless interface is further configured to: determine / wherein the method further comprises: determining that the deadline for receiving the compressed [See Park: Fig. 3A, col. 3 lines 8-64 and col. 4 lines 22-37].

10.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.(US 2004/0207635 A1)(hereinafter Miller) in view of Kim (US 2009/0190652 A1)(hereinafter Kim) in further view of DAI et al.( Machine translation of CN 101299819 A)(hereinafter Dai) and in further view of Park et al.(US 6,744,738 B1)(hereinafter Park).
Regarding claim 17, Miller, Kim and Dai teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Miller, Kim and Dai do not explicitly disclose  wherein, to prioritize transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to the priority levels assigned to the frequency bands the one or more processors of the base station are further configured to: track performance of the wireless connection; and transmit one or more higher priority frequency bands and not transmit one or more lower priority frequency bands upon detecting that performance of the wireless connection has dropped below a threshold.  
[See at least Fig. 3A, col. 3 lines 8-64 regarding  The degree of importance determiner 202 determines the degree of importance of the encoded data.  Parameters for determining the degree of importance are whether video data is intra encoded or inter encoded, the motion vector value of the encoded video data, or whether the encoded video data falls on edge values.  The degree of importance determiner 202 can determine the degree of importance of the encoded data by putting weight values on the above-mentioned parameters.  The degree of importance storage unit 204 stores the degree of importance of encoded block units.  The video data transmission determiner 206 determines the transmission priority or whether to transmit the encoded video data according to the degree of importance stored in the degree of importance storage unit 204, considering the channel conditions such as the bandwidth of the wireless channel and the error probability of the channel.  For example, if the amount of the video data to be transmitted per unit time exceeds the bandwidth of a wireless channel and the degree of importance of the current video data block is low, it is determined not to transmit the video data block or to lower the transmission priority.  As another example, when the bandwidth of the channel available to a user is small, however, the user wishes video data of good quality to be transmitted, the video data transmission determiner 206 determines to transmit the data whose degree of importance is high and not to transmit or to transmit later the data whose degree of importance is low…The video and degree of importance data packetizing unit 312 divides the data determined to be transmitted by the video data transmission determiner 306 into packets, adds information items such as the header to each packet, and inserts data on the degree of importance of the corresponding data block stored in the degree of importance storage unit 304 into the packet as one of the information items.  The wireless transmission unit 310 transmits the video packet into which the degree of importance data has been inserted…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim and Dai with Park teachings by including “wherein, to prioritize transmission of the compressed frequency data for the frequency bands over a wireless connection to a receiving device according to the priority levels assigned to the frequency bands the one or more processors of the base station are further configured to: track performance of the wireless connection; and transmit one or more higher priority frequency bands and not transmit one or more lower priority frequency bands upon detecting that performance of the wireless connection has dropped below a threshold” because this combination has the benefit of prioritizing video data transmission in accordance to the performance of the wireless connection even when the bandwidth of the allowed channel is small and the amount of data to be transmitted per unit time is large, to be able to transmit the video data faster than the conventional technology, since the video data is not buffered [See Park: Fig. 3A, col. 3 lines 8-64 and col. 4 lines 22-37].

Regarding claim 19, Miller, Kim and Dai teach all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
Miller, Kim and Dai do not explicitly disclose  wherein the one or more processors of the base station are further configured to: determine that the deadline for receiving the compressed frequency data for a lower priority frequency band from a first pixel block of the frame at the device is closer than the deadline for receiving the compressed frequency data for a higher priority frequency band from a second pixel block of the frame at the device; and transmit the compressed frequency data for the lower priority frequency band from the first pixel block to the device prior to transmitting the compressed frequency data for the higher priority frequency band from the second pixel block.  
[See at least Fig. 3A, col. 3 lines 8-64 regarding  The degree of importance determiner 202 determines the degree of importance of the encoded data.  Parameters for determining the degree of importance are whether video data is intra encoded or inter encoded, the motion vector value of the encoded video data, or whether the encoded video data falls on edge values.  The degree of importance determiner 202 can determine the degree of importance of the encoded data by putting weight values on the above-mentioned parameters.  The degree of importance storage unit 204 stores the degree of importance of encoded block units.  The video data transmission determiner 206 determines the transmission priority or whether to transmit the encoded video data according to the degree of importance stored in the degree of importance storage unit 204, considering the channel conditions such as the bandwidth of the wireless channel and the error probability of the channel.  For example, if the amount of the video data to be transmitted per unit time exceeds the bandwidth of a wireless channel and the degree of importance of the current video data block is low, it is determined not to transmit the video data block or to lower the transmission priority.  As another example, when the bandwidth of the channel available to a user is small, however, the user wishes video data of good quality to be transmitted, the video data transmission determiner 206 determines to transmit the data whose degree of importance is high and not to transmit or to transmit later the data whose degree of importance is low…The video and degree of importance data packetizing unit 312 divides the data determined to be transmitted by the video data transmission determiner 306 into packets, adds information items such as the header to each packet, and inserts data on the degree of importance of the corresponding data block stored in the degree of importance storage unit 304 into the packet as one of the information items.  The wireless transmission unit 310 transmits the video packet into which the degree of importance data has been inserted…].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miller, Kim and Dai with Park teachings by including “wherein the one or more processors of the base station are further configured to: determine that the deadline for receiving the compressed frequency data for a lower priority frequency band from a first pixel block of the frame at the device is closer than the deadline for receiving the compressed frequency data for a higher priority frequency band from a second pixel block of the frame at the device; and transmit the compressed frequency data for the lower priority frequency band from the first pixel block to the device prior to transmitting the compressed frequency data for the higher priority frequency band from the second pixel block” because this combination has the benefit of prioritizing video data transmission in accordance to the time and performance of the wireless connection even when the bandwidth of the allowed channel is small and the amount of data to be transmitted per unit time is large, to be able to transmit the video data faster than the conventional technology, since the video data is not buffered [See Park: Fig. 3A, col. 3 lines 8-64 and col. 4 lines 22-37].

References cited, not relied upon
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Fukuhara et al.(US 2008/0304574 A1)
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482